         Case 1:19-cv-00957-RBW Document 32 Filed 11/25/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD and BUZZFEED INC.,                    )
                                                    )
       Plaintiffs,                                  )
                                                    )       Case No. 19-cv-957 (RBW)
       v.                                           )
                                                    )
U.S. DEPARTMENT OF JUSTICE, et. al.,                )
                                                    )
       Defendants.                                  )
                                    NOTICE OF APPEAL

       Notice is hereby given that JASON LEOPOLD and BUZZFEED INC., Plaintiffs in the

above named case, hereby appeal to the United States Court of Appeals for the District of

Columbia Circuit from the order granting in part and denying in part Plaintiffs’ Motion for

Summary Judgment entered in this action on the 30th day of September, 2020.

DATED: November 25, 2020
                                                    Respectfully Submitted,

                                                    /s/ Matthew V. Topic

                                                    Attorneys for Plaintiffs

                                                    Matthew Topic
                                                    (E-Mail: foia@loevy.com)
                                                    LOEVY & LOEVY
                                                    311 N. Aberdeen, Third Floor
                                                    Chicago, Illinois 60607
                                                    Tel.: (312) 243-5900
                                                    Fax: (312) 243-5902
                                                    Bar No. IL0037
